CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-391, recommending the disbarment of FRANCIS O. OBI of EAST ORANGE, who was admitted to the bar of this State in 1991, for violating RPC 1.15(a) (knowing misappropriation of escrow funds), RPC 1.15(b) (failure to promptly deliver funds to a third person), RPC 1.15(d) and Rule 1:21-6 (record-keeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And FRANCIS O. OBI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that FRANCIS O. OBI be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by FRANICS O. OBI pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*5ORDERED that the entire record of this matter be made a permanent: part of respondent’s file as an attorney at law of this State; and it: is further
ORDERED that FRANCIS O. OBI be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.